Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT AGREEMENT

SECOND AMENDMENT AGREEMENT dated as of April 5, 2019 (this “Amendment”) by and
among Fidelity National Information Services, Inc., a Georgia corporation (the
“Company”), the Lenders (as defined below) party hereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
which amends that certain Seventh Amended and Restated Credit Agreement dated as
of September 21, 2018 (as amended by that certain Amendment Agreement dated as
of March 29, 2019 and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”; the Credit Agreement, as amended by this Amendment,
being referred to as the “Amended Credit Agreement”) among the Company, certain
subsidiaries of the Company from time to time party thereto, the lenders from
time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and Bank of America,
N.A., Citibank, N.A., MUFG Bank, Ltd., U.S. Bank National Association, Wells
Fargo Bank, National Association and Barclays Bank PLC, as Swing Line Lenders
and L/C Issuers.

RECITALS:

The Company has advised the Lenders that the Company wishes to amend the Credit
Agreement in the manner described herein.

Therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement or the
Amended Credit Agreement, as the context may require.

SECTION 2. Amendment of the Credit Agreement. Effective as of the Second
Amendment Effective Date (as defined below), the Credit Agreement is, subject to
the satisfaction of the conditions precedent set forth in Section 4, hereby
amended as follows:

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in appropriate alphabetical order:

“Acquisition Debt” means any Indebtedness of the Borrower that has been issued
or incurred for the purpose of financing, in whole or in part, any Specified
Qualified Acquisition and any related transactions or series of related
transactions in respect of any Specified Qualified Acquisition (including for
the purpose of refinancing or replacing all or a portion of any pre-existing
Indebtedness of the Person(s) or assets to be acquired).

“Second Amendment Agreement” means the Second Amendment Agreement to this
Agreement dated as of April 5, 2019 among the Company, the Lenders party thereto
and the Administrative Agent.

(b) The definition of “Leverage Ratio” set forth in Section 1.01 of the Credit
Agreement shall be amended by (x) replacing “.” at the end thereof with “;” and
adding the following at the end thereof:

“provided, further that, in connection with any Specified Qualified Acquisition,
at any time after the date a definitive agreement for such Specified Qualified



--------------------------------------------------------------------------------

Acquisition shall have been executed (or, in the case of a Specified Qualified
Acquisition in the form of a tender offer or similar transaction, after the
offer shall have been launched) and prior to the consummation of such Specified
Qualified Acquisition (or termination of the definitive documentation in respect
thereof), any Acquisition Debt (and the proceeds of such Acquisition Debt) in
respect of such Specified Qualified Acquisition shall be excluded from the
definition of Leverage Ratio provided that (x) the definitive documentation
relating to such Acquisition Debt shall contain “special mandatory redemption”
or escrow provisions (or other similar provisions) or otherwise require such
indebtedness to be redeemed or prepaid (whether at a premium or otherwise) if
such Specified Qualified Acquisition is not consummated by a date specified in
such definitive documentation and (y) if the definitive agreement (or, in the
case of a tender offer or similar transaction, the definitive offer document)
for such Specified Qualified Acquisition is terminated in accordance with its
terms prior to the consummation of such Specified Qualified Acquisition or such
Specified Qualified Acquisition is otherwise not consummated by the date
specified in the definitive documentation relating to such Acquisition Debt,
such Acquisition Debt is so redeemed or prepaid by the date that it is required
to be redeemed or prepaid in such circumstances pursuant to the terms of such
Acquisition Debt.”

(c) The definition of “Loan Documents” set forth in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety as follows:

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Fee Letters, (d) each Letter of Credit Application, (e) each Designated Borrower
Request and Assumption Agreement, (f) each Commitment Increase and Joinder
Agreement, (g) the Seventh Amendment and Restatement Agreement, (h) the
Amendment Agreement and (i) the Second Amendment Agreement.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Company represents and warrants to each other
party hereto that as of the Second Amendment Effective Date:

(a) The execution, delivery and performance by the Company of this Amendment are
(i) within the Company’s corporate or other powers, (ii) have been duly
authorized by all necessary corporate, shareholder or other organizational
action, and (iii) do not and will not (A) contravene the terms of any of the
Company’s Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(1) any Contractual Obligation to which the Company is a party or affecting the
Company or the properties of the Company or any of its Subsidiaries or (2) any
order, injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which the Company or its property is subject, or (C) violate,
in any material respect, any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(B) to the extent that such conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Company. This
Amendment and the Amended Credit Agreement constitute, in each case, legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.

 

2



--------------------------------------------------------------------------------

(c) The representations and warranties of each Loan Party set forth in Article 5
of the Credit Agreement that are qualified by materiality are true and correct,
and the representations and warranties that are not so qualified are true and
correct in all material respects, in each case on and as of the Second Amendment
Effective Date (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects (or, if qualified by
materiality, in all respects) as of such earlier date).

(d) Immediately before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

SECTION 4. Second Amendment Effective Date. This Amendment and the amendments to
the Credit Agreement set forth in Section 2 above shall become effective as of
the date hereof (such date, the “Second Amendment Effective Date”); provided
that (i) the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Administrative
Agent, the Company and the Required Lenders and (ii) the Company shall have paid
all fees, expenses and other amounts due to the Administrative Agent pursuant to
Section 8 hereof.

The Administrative Agent shall notify the Company and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 5. [Reserved].

SECTION 6. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Credit Agreement, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement, the
Amended Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or of any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle the Company to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.

(b) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement, the Amended Credit Agreement and the other Loan Documents.

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

SECTION 9. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------

SECTION 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 11. Severability. If any provision of this Amendment or any other Loan
Document is held to be illegal, invalid or unenforceable, the legality, validity
and enforceability of the remaining provisions of this Amendment and the other
Loan Documents shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[Remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC. By:    /s/ Virginia Daughtrey  

Name:  Virginia Daughtrey

 

Title:   SVP of Finance and Treasurer

[Signature Page to Second Amendment Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, Administrative Agent, Swing Line Lender
and L/C Issuer

By:    /s/ Peter B. Thauer  

Name:  Peter B. Thauer

 

Title:   Managing Director

BARCLAYS BANK PLC, as a Lender, Swing Line Lender and L/C Issuer

By:    /s/ Craig J. Malloy  

Name:  Craig J. Malloy

 

Title:   Director

[LENDERS] By:    [on file with the Administrative Agent]   Name:   Title:

[Signature Page to Second Amendment Agreement]